Caton, C. J. The, plea was a plea denying the execution of the instrument on which the action was brought. It did not put in issue the fact of the partnership, which was averred in the declaration. That fact could only be put in issue by a plea in abatement, properly verified, as directed by our statute. Warren v. Chambers, 12 Ill. R. 124. The execution of the note was put in issue, and that alone was in issue. That fact was abundantly proved on the trial, and the fact of partnership having been admitted by not filing a plea in abatement, it followed necessarily that the plaintiff was entitled to judgment. The judgment must be affirmed. Judgment affirmed.